    Case 2:21-cv-00046-WKW-SRW Document 17 Filed 03/23/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

AMBREE O. JONES,                          )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 2:21-CV-46-WKW
                                          )                [WO]
AMERICO DELEON, CARLOS                    )
ROEL GONZALEZ, JR., and J & A             )
TRUCKING LLC,                             )
                                          )
              Defendants.                 )

                   MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff’s motion to remand this action back to the Circuit

Court of Lowndes County, Alabama. (Doc. # 10.) Defendants filed a response in

opposition (Doc. # 14) to which Plaintiff filed a reply (Doc. # 16). Based upon

careful consideration of the arguments of counsel in light of the applicable law, the

motion to remand is due to be granted.

                           I. STANDARD OF REVIEW

      On a motion to remand, the removing party bears the burden of proving that

removal jurisdiction is proper. Scimone v. Carnival Corp., 720 F.3d 876, 882 (11th

Cir. 2013). “[A]ll doubts about jurisdiction should be resolved in favor of remand

to state court.” City of Vestavia Hills v. Gen. Fid. Ins. Co., 676 F.3d 1310, 1313

(11th Cir. 2012). Congress has empowered federal courts to hear cases removed by
       Case 2:21-cv-00046-WKW-SRW Document 17 Filed 03/23/21 Page 2 of 5




a defendant from state to federal court if the plaintiff could have brought the claims

in federal court originally. See 28 U.S.C. § 1441(a); Caterpillar, Inc. v. Williams,

482 U.S. 386, 392 (1987). Federal courts properly exercise diversity jurisdiction

over civil actions where the amount in controversy exceeds $75,000, exclusive of

interest and costs, and where the action is between citizens of different states.

28 U.S.C. § 1332(a)(1).

                                II. BACKGROUND

        On December 27, 2018, a tractor-trailer, driven by Defendant Americo Deleon

in the scope of his employment for Defendant J & A Trucking, LLC, struck

Plaintiff’s vehicle on Interstate 65, “causing [her] car to leave its lane of travel and

crash into the cable barrier in the median of” Interstate 65. (Compl. ¶ 7.) Plaintiff

alleges that she suffered “bruises, contusions, sprains, strains, physical pain and

mental anguish and other harms and losses” and that she will continue to suffer harm

from this accident in the future.       (See Compl. ¶ 17.)       Seeking unspecified

compensatory and punitive damages, Plaintiff brings claims against Defendants

under theories of negligence, wantonness, and respondeat superior. (Compl. ¶¶ 15–

30.)

        Defendants timely removed this action, alleging that removal jurisdiction is

proper on the basis of diversity jurisdiction. See §§ 1332(a), 1441(a). Moving to

remand, counsel for Plaintiff represents that Plaintiff “will not seek or accept any


                                           2
     Case 2:21-cv-00046-WKW-SRW Document 17 Filed 03/23/21 Page 3 of 5




amount in excess of $75,000” and that she “will accept $50,000 in full settlement of

her claims.” (Doc. # 10, at 2.)

                                  III. DISCUSSION

       “Where, as here, the plaintiff has not pled a specific amount of damages, the

removing defendant must prove by a preponderance of the evidence that the amount

in controversy exceeds the jurisdiction requirement.” Pretka v. Kolter City Plaza II,

Inc., 608 F.3d 744, 752 (11th Cir. 2010). Removal is proper if the requisite amount

in controversy is “facially apparent from the complaint.” Williams v. Best Buy Co.,

269 F.3d 1316, 1319 (11th Cir. 2001). The issue is whether Defendants have

demonstrated that the amount in controversy is satisfied. They have not.

       The amount in controversy is not facially apparent from the complaint.

Plaintiff alleges myriad injuries as a result of the collision, but she does not specify

the nature of these injuries, and the allegation of future harm is vague. On this set

of facts, the unadorned allegations are inadequate for determining whether Plaintiff’s

injuries are serious enough to place the amount in controversy above $75,000.

Additionally, the request for punitive damages is not tethered to non-conclusory

allegations of wanton behavior. (See, e.g., Doc. # 1-1, at 4 (Mr. Deleon “wantonly

operated the tractor trailer causing it to strike the car being driven by the Plaintiff.”).)

Hence, an estimate of the value of Plaintiff’s punitive damages request requires

guesswork.


                                             3
     Case 2:21-cv-00046-WKW-SRW Document 17 Filed 03/23/21 Page 4 of 5




      Significantly, whatever arguments the complaint’s allegations might have

offered to justify a federal court’s jurisdictional threshold are extinguished by

counsel for Plaintiff’s post-removal stipulation that his client “will not seek or accept

any amount in excess of $75,000.” (Doc. # 10, at 2; see also Doc. # 10, at 2 (further

representing that Plaintiff “will accept $50,000 in full settlement of her claims”).)

Counsel for Plaintiff’s post-removal stipulation clarifies any ambiguity as to the

monetary value of the lawsuit at the time of removal. See Pretka, 608 F.3d at 773

(reaffirming the holding that a court may consider post-removal evidence if it is

relevant to the amount in controversy “at the time of the removal”) (quoting

Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

      While Defendants focus on counsel for Plaintiff’s refusal to memorialize the

stipulation in an affidavit, the Eleventh Circuit has instructed that a representation

of an attorney, as an officer of the court, is entitled to “great deference” and a

presumption of truth. Fed. Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805,

808 (11th Cir. 2003) (giving deference to a representation by the plaintiff’s counsel

that his client did not seek and would not accept damages exceeding the

jurisdictional minimum) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th

Cir. 1994)); see also Scottsdale Ins. Co. v. Calhoun Hunting Club & Lounge, 360 F.

Supp. 3d 1262, 1268–69 (M.D. Ala. 2018) (crediting counsel for plaintiff’s




                                           4
     Case 2:21-cv-00046-WKW-SRW Document 17 Filed 03/23/21 Page 5 of 5




stipulation as to damages in finding that § 1332(a)’s jurisdictional threshold was

lacking).

      Moreover, counsel for Plaintiff fully recognizes the effect and consequences

of the stipulation he makes on behalf of his client. (See Doc. # 16, at 2 (“Jones’s

counsel, on her behalf and with her full knowledge and consent, has represented to

this court that she will not seek or accept more than $75,000 in her state court case.

By doing so, she is now estopped in the state court case from seeking or accepting

more than $75,000.”).) The stipulation, which is honored, solidifies that Defendants

cannot sustain their removal burden.

                               IV. CONCLUSION

      Based on the foregoing, Defendants have not demonstrated by a

preponderance of the evidence that the amount in controversy exceeds $75,000.

Accordingly, it is ORDERED as follows:

      (1)    Plaintiff’s motion to remand (Doc. # 10) is GRANTED;

      (2)    This action is REMANDED to the Circuit Court of Lowndes County,

Alabama; and

      (3) The Clerk of the Court is DIRECTED to take all steps necessary to

effectuate the remand.

      DONE this 23rd day of March, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
                                          5
